11-642-cv
     Cali v. Chrysler Group LLC

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
 1   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 2   SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
 3   FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
 4   CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
 5   EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
 6   “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
 7   ANY PARTY NOT REPRESENTED BY COUNSEL.
 8
 9          At a stated term of the United States Court of Appeals for the Second Circuit, held at
10   the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
11   York, on the 30th day of August, two thousand eleven.
12
13   PRESENT:
14
15            RALPH K. WINTER,
16            JOSÉ A. CABRANES,
17            CHESTER J. STRAUB,
18                          Circuit Judges.
19
20   -----------------------------------------------------------------------------------x
21
22   ANTHONY CALI,
23
24                     Plaintiff-Appellant,
25
26                     v.                                                                   No. 11-642-cv
27
28   CHRYSLER GROUP, LLC,
29
30                      Defendant-Appellee.
31   -----------------------------------------------------------------------------------x
32
33   FOR PLAINTIFF-APPELLANT:                                SERGEI LEMBERG (Susan Schneiderman),
34                                                           Lemberg & Associates LLC, Stanford, CT.
35
36   FOR DEFENDANT-APPELLEE:                                 JOHN W. ROGERS, (Kathy A. Wisniewski, Thompson
37                                                           Coburn LLP, Carl J. Schaerf,
38                                                           Schnader Harrison Segal & Lewis LLP, on the brief),
39                                                           Thompson Coburn LLP, New York, NY.
40
 1          Appeal from a January 18, 2011 judgment of the United States District Court for the
 2   Southern District of New York (Jed S. Rakoff, Judge).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
 5   AND DECREED that the order of the District Court is AFFIRMED.
 6
 7            Plaintiff-appellant Anthony Cali (“Cali”), appeals the order of the District Court dismissing,
 8   for failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6) of the Federal
 9   Rules of Civil Procedure, Cali’s complaint against defendant-appellee Chrysler Group LLC
10   (“Chrysler”) for breach of express warranty, breach of written warranty under Magnuson-Moss
11   Warranty Act, and breach of implied warranty of merchantability. We assume the parties’ familiarity
12   with the underlying facts, proceedings below, and specification of issues on appeal.
13
14            We review de novo a district court’s dismissal of a complaint for failure to state a claim upon
15   which relief can be granted, accepting all well-pleaded, factual allegations in the complaint as true
16   and drawing all inferences in favor of the plaintiff. See, e.g., Desiano v. Warner-Lambert & Co., 467
17   F.3d 85, 89 (2d Cir. 2006). To survive a motion to dismiss on the pleadings, the complaint,
18   including accompanying exhibits and documents incorporated by reference, must plead “enough
19   facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
20   570 (2007); see also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (a claim will have “facial plausibility
21   when the plaintiff pleads factual content that allows the court to draw the reasonable inference that
22   the defendant is liable for the misconduct alleged”).
23
24            Following de novo review of the record, we affirm the judgment of the District Court for
25   substantially the same reasons stated in its careful and comprehensive opinion, see Cali v. Chrysler Grp.
26   LLP, No. 10-cv-7606, 2011 WL 383952 (S.D.N.Y. Jan. 18, 2011). Cali failed to plead sufficient
27   facts, beyond mere conclusory statements, to state plausible claims for breach of express warranty,
28   breach of implied warranty, and violations of the Magnuson-Moss Warranty Act.
29
30                                           CONCLUSION
31          We have considered Cali’s other arguments on appeal and have found them to be without
32   merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.
33
34
35                                                     FOR THE COURT:
36                                                     Catherine O’Hagan Wolfe, Clerk




                                                           2